Jenkins, P. J.
Construing the petition most strongly against the pleader, as we must, it is at least capable of the reasonable construction that the defendant’s section foreman was palpably acting without the scope of his limited authority, in ordering the decedent to do the particular work in the performance of which he was killed. The master could not be held liable for an injury received by one of its servants in obeying such a command, and the court did not err in dismissing the petition on demurrer.

Judgment affirmed.


Stephens and Bell, JJ., concur.

Harrell & Custer, for plaintiff.
B. (?. Hartsfield, Pope & Bennet, for defendant.